                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                 4:19CR3094

      vs.
                                                                 ORDER
JONATHAN MANZI,

                    Defendant.


       Defendant has moved to continue the pretrial motion deadline and trial, (Filing
No. 21), because Defendant and new counsel need additional time review this case and
confer before deciding if pretrial motions should be filed. Defense counsel further states
that the case is complex, with many documents and difficult Fourth Amendment issues
to explore.


       The government does not oppose continuing the pretrial motion deadline and
trial. Based on the showing set forth in the motion, and after conferring with counsel, the
court finds the motion should be granted. Accordingly,

       IT IS ORDERED:

       1)     Defendant’s motion to continue, (Filing No. 21), is granted.

       2)     Pretrial motions and briefs shall be filed on or before March 6, 2020.

       3)     The trial of this case is set to commence before the Honorable John M.
              Gerrard, United States District Judge, in Courtroom 1, 100 Centennial Mall
              North, United States Courthouse, Lincoln, Nebraska, at 9:00 a.m. on July
              13, 2020, or as soon thereafter as the case may be called, for a duration
              of seven (7) trial days. Jury selection will be held at commencement of
              trial.

       4)     The ends of justice served by granting the motion to continue outweigh the
              interests of the public and the defendant in a speedy trial, and the
              additional time arising as a result of the granting of the motion, the time
              between today’s date and July 13, 2020 shall be deemed excludable time
              in any computation of time under the requirements of the Speedy Trial Act,
              because this case is and remains “unusual and complex,” and continues
     to be exempted from the time restrictions of the Speedy Trial Act, 18
     U.S.C. § 3161 (h)(7)(B)(ii). Failing to timely object to this order as provided
     under this court’s local rules will be deemed a waiver of any right to later
     claim the time should not have been excluded under the Speedy Trial Act.

December 5, 2019.

                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
